DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
The amendment filed 5/18/2022 has been entered.  Claims 8 and 14-20 have been canceled.  New claim 28 has been added.  Claims 1-7, 9-13, and 21-28 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-7, 10-13, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “at least one dielectric layer on the at least one first metallic layer” on line 4, however given that claim 1 has been amended to recite “wherein the at least one first metallic layer comprises two first metallic layers deposited directly on the first major surface and directly on the second major surface of the magnet containing layer, respectively” on lines 17-19, it is unclear whether the at least one dielectric layer of line 4 is on the first metallic layer on the first major surface, or on the first metallic layer on the second major surface, or on both.  Similarly, “the at least one first metallic layer” limitation of claims 3-6, 13, and 22 lacks clear antecedent basis given that the claims depend upon claim 1 which has now been amended as noted above to recite two first metallic layers such that it is unclear whether the limitations with respect to the at least one first metallic layer refer to the first metallic layer on the first major surface and/or the first metallic layer on the second major surface.  Claim 1 also recites, “the composition of the at least one first metallic layer is different than the composition of the magnet containing layer” (emphasis added) on lines 15-16, however it is unclear as to how the compositions are meant to be “different” from one another, particularly given the lack of clear antecedent basis with respect to “the composition” limitations as bolded.  Hence, given the above, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites, “further comprising a substrate, wherein the at least one first metallic layer is deposited on the substrate”, however, claim 1 from which claim 3 depends now recites that the article comprises “a magnet containing layer including a first major surface and a second major surface” and that “the at least first metallic layer comprises two first metallic layers deposited directly on the first major surface and directly on the second major surface of the magnet containing layer, respectively”, and thus claim 3 requiring the at least one first metallic layer to be deposited on the substrate contradicts the above limitation of amended claim 1 and therefore does not incorporate all of the limitations of the claim to which it refers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Similar to the preceding paragraph with respect to claim 3, claim 4 recites, “further comprising a substrate…and the at least one first metallic layer is deposited on the at least one dielectric layer”, however, claim 1 from which claim 4 depends now recites that the article comprises “a magnet containing layer including a first major surface and a second major surface” and that “the at least first metallic layer comprises two first metallic layers deposited directly on the first major surface and directly on the second major surface of the magnet containing layer, respectively”.  Thus, claim 4 requiring the at least one first metallic layer be deposited on the at least one dielectric layer contradicts the above limitation of amended claim 1 and therefore does not incorporate all of the limitations of the claim to which it refers.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 9-13, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US2002/0160194, hereinafter referred to as “Phillips ‘194”) in view of Cunningham (US2016/0168177).  Phillips ‘194 teaches multilayered magnetic flake pigments and foils comprising a magnetic core coated with one or more of a reflector layer, a dielectric layer, and an absorber layer, wherein the pigment flakes can have a symmetrical stacked coating structure on opposing sides of a magnetic core layer, such as shown in Figs. 1-2 and 9; can have an asymmetrical coating structure with all of the layers on one side of the magnetic layer, such as shown in Figs. 13-15; or can be formed with one or more encapsulating coatings around a magnetic core such as shown in Figs. 4-5 (Abstract; Figs.; Paragraph 0032; as in instant claims 21 and 27).  Phillips ‘194 teaches that in color shifting embodiments, the coating structure includes the dielectric layer overlying the magnetic and reflector layers, and the absorber layer overlying the dielectric layer (Paragraph 0032) such that the flake pigments may have a layer structure as shown in Fig. 2 of absorber(48)/dielectric(44)/RMF(42)/dielectric(46)/absorber(50), with the “RMF” or reflective magnetic flake (42) being reflector(24)/magnetic (22)/reflector(26) as shown in Fig. 1 (Paragraphs 0062 and 0068-0069; Figs. 1-2; reading upon the general layer structure as recited in instant claims 1-2, 6, 9, and 13).  Phillips ‘194 teaches that the magnetic layer 22 can be formed from any of the materials described in Paragraphs 0063-0065, such as a cobalt nickel alloy, hard magnetics or spinel ferrites (reading upon the claimed magnet containing layer including a first major surface and a second major surface as in instant claim 1 and comprising a magnetic material as recited in instant claim 28); while the reflector layers 24 and 26 can be composed of various reflective materials as disclosed in Paragraph 0067, preferably one or more metals and/or metal alloys such as aluminum, silver, copper, and gold; with examples comprising RMF of Al/Fe/Al (Examples 1-3; reading upon the claimed “one of the at least one first metallic layer…consists essentially of a reflective material chosen from aluminum, copper, silver, gold…wherein the composition of the at least one first metallic layer is different than the composition of the magnetic containing layer; and wherein at least one first metallic layer comprising two first metallic layers deposited directly on the first major surface and directly on the second major surface of the magnetic containing layer, respectively” as recited in instant claim 1).  Phillips ‘194 teaches that the dielectric layers 44 and 46 act as spacers in the thin film stack and are formed to have an effective optical thickness for imparting interference color and desired color shifting properties (Paragraph 0070).  Phillips ‘194 teaches that the dielectric layers typically have a physical thickness of about 100nm to about 800nm, depending on the color characteristics desired, and can be formed of only low index of refraction materials having an index of refraction of 1.65 or less (reading upon the refractive index range of instant claim 10), with suitable materials including organic monomers and polymers such as (meth)acrylates (Paragraphs 0070-0071 and 0073).  Phillips ‘194 teaches that the multilayered magnetic pigment flakes, such as the above color shifting pigment flakes, can be interspersed into liquid media such as paints or inks, with useful pigment media including various polymeric compositions or organic binders such as acrylic resins (as in instant claim 7; Abstract, Paragraph 0122).
Hence, with respect to instant claims 1-2, 6-7, 9-10, 13, 21 and 27-28, Phillips ‘194 teaches a color shifting colorant comprising an article (e.g. foil or pigment flakes) and a liquid medium (e.g. paint, ink, coating composition) as recited in instant claim 7, wherein the pigment flakes have a layer structure and layer materials, except for the dielectric layer(s), reading upon instant claims 1-2, 6, 9, 13, 27, and 28, and the foil or flakes may have an asymmetric layer structure as in instant claim 21; and although Phillips ‘194 teaches that the dielectric layers may be formed from low index materials having a refractive index reading upon instant claim 10 such as organic (meth)acrylate monomers and polymers, Phillips ‘194 does not teach that the dielectric layer(s) include(s), or is/are formed from, an amine modified polyether tetraacrylate, at least one photoinitiator that is a phosphine oxide, and from about 0.05% to about 10% by weight of a polyacrylate leveling agent based upon the total weight of the dielectric layer as recited in instant claim 1.  However, as discussed in detail in prior office actions and particularly the office action dated 11/10/2021, incorporated herein by reference (see specifically Paragraphs 5-8 and 11), Cunningham teaches photocurable acrylate-based compositions that may be utilized to form dielectric layers, thin pigmented layers and/or coating layers for optical articles, wherein the photocurable acrylate-based composition taught by Cunningham comprises the same components of the dielectric layer as in the claimed invention including as recited in instant claims 1, 11-12, and 24-26 (as discussed in detail in the 11/10/2021 office action; see particularly Cunningham: Abstract; Paragraphs 0189-0199, for the photoinitiators; Paragraphs 0129-0136, 0143, 0145-0148, and 0168 for the (meth)acrylate monomers and oligomers; Paragraphs 0148-0150, 0173-0176, 0178-0183, 0181, 0187, 0216, 0220, 0236, and Examples for the claimed additional components and/or additives including the polyacrylate leveling agent of instant claim 1, the defoamer of instant claims 12 and 26, the sensitizer of instant claim 24, and the nanosized particles of instant claim 25).  Cunningham specifically teaches that a preferred field of use of the coating compositions is for overprint coatings and pigmented thin coatings with a layer thickness of less than 20 microns, wherein overprint coatings typically comprise ethylenically unsaturated compounds such as oligomeric and/or monomeric acrylates, amine acrylates, photoinitiators and coinitiators (Paragraphs 0240-0241); and given that Cunningham also specifically teaches that the photocurable compositions can be used to form dielectric layers in a sequential build-up process and are suitable as coating substances for substrates of all kinds including metals such as Al, Cu, Ni, or Co (e.g. as with the reflective layers of Phillips ‘194; Cunningham: Paragraphs 0201, 0249, and 0268), one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize the dielectric acrylate-based composition taught by Cunningham to produce the dielectric layers of the invention taught by Phillips ‘194 given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, the invention as recited in instant claims 1-2, 6-7, 9-13, 21 and 24-28 would have been obvious over the teachings of Phillips ‘194 in view of Cunningham for the reasons discussed above.
With respect to instant claims 3-4 (assuming additional layers are provided or that the article of claims 3-4 has a structure that does not contradict the limitations of claim 1), Phillips ‘194 teaches that the multilayer thin film structure may be produced on a flexible web material with an optional release layer thereon, such that the various layers are deposited on the web in the desired order (Paragraphs 0007, 0060, 0106, 0128), and hence Phillips ‘194 provides a clear teaching and/or suggestion that the foil or “article” may further comprise a substrate, and given that Phillips ‘194 teaches that the reflective, dielectric, and absorbing layers can be determined based upon the desired optical properties (Entire document) such that any layer order as taught by Phillips ‘194 and/or any layer as taught by Phillips ‘194 deposited on the flexible web material as the substrate, or on an initial layer or any prior layer as a “substrate” would have been obvious to one skilled in the art, the claimed invention as broadly recited in instant claims 3-4 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the teachings of Phillips ‘194 in view of Cunningham.
With respect to instant claims 22-23, Phillips ‘194 teaches that the dielectric layers may be formed by multiple sublayers of different materials and given that Phillips ‘194 teaches that various metal oxides are suitable materials for the dielectric layers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a dielectric layer(s) having a sublayer of metal oxide adjacent a sublayer of the organic (meth)acrylate polymer with either sublayer deposited first depending upon the desired optical properties (Paragraphs 0071-0076) such that the claimed metal oxide layer positioned between the at least one dielectric layer and the at least first metallic layer as in instant claim 22 or the at least second metallic layer as in instant claim 23 would have been obvious to one having ordinary skill in the art based upon the teachings of Phillips ‘194 in view of Cunningham given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips ‘194 in view of Cunningham, as applied above to instant claims 1-4, 6-7, 9-13, and 21-28, and in further view of Phillips (US2006/0285184, hereinafter referred to as Phillips ‘184).  The teachings of Phillips ‘194 in view of Cunningham are discussed in detail above and although Phillips ‘194 teaches that the magnetic pigment flakes may include various coating layers thereon in order to provide the desired optical properties for a particular end use, the teachings of Phillips ‘194 in view of Cunningham do not specifically teach that the metallic reflective or absorber layer(s) is/are provided to comprise a pattern as instantly claimed.  However, Phillips ‘184 teaches a similar color shifting colorant comprising layers like those disclosed by Phillips ‘194 wherein at least one of the dielectric layers is embossed to provide a patterned metallic layer thereon to provide a covert design or security feature which can be utilized with credit cards and banknotes similar to holographic features (Entire document, particularly Abstract; Paragraphs 0007-0009, Figs. 1-2, and as discussed in detail in the prior office action), and given that Phillips ‘194 also teaches the use of the magnetic color shifting pigments for credit cards and checks to provide various security features (Paragraph 0144), it would have been obvious to one having ordinary skill in the art to provide a patterned metallic layer such as taught by Phillips ‘184 in the invention taught by Phillips ‘194 in view of Cunningham to provide an added security feature as taught by Phillips ‘184 given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Hence, the claimed invention as recited in instant claim 5 would have been obvious over the teachings of Phillips ‘194 in view of Cunningham and in further view of Phillips ‘184.
Response to Arguments
Applicant’s arguments filed 5/18/2022 have been fully considered but are moot in view of the new ground(s) of rejection presented above.  Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 5/18/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 2, 2022